2014 WI 112

                  SUPREME COURT               OF    WISCONSIN
CASE NO.:                 2012AP2566
COMPLETE TITLE:           Sohn Manufacturing Inc.,
                                     Plaintiff-Appellant-Petitioner,
                          Secura Insurance,
                                     Plaintiff-Appellant,
                               v.
                          Labor and Industry Review Commission and Tanya
                          Wetor,
                                     Defendants-Respondents.




                            REVIEW OF A DECISION OF THE COURT OF APPEALS
                           (Reported at 350 Wis. 2d 469, 838 N.W.2d 131)
                                     (Ct. App. 2013 – Published)
                                       PDC No.: 2013 WI App 112

OPINION FILED:            October 7, 2014
SUBMITTED ON BRIEFS:
ORAL ARGUMENT:            September 23, 2014

SOURCE OF APPEAL:
   COURT:                 Sheboygan
   COUNTY:                Circuit
   JUDGE:                 Terence T. Bourke

JUSTICES:
   CONCURRED:
   DISSENTED:
   NOT PARTICIPATING:     PROSSER, J., did not participate.

ATTORNEYS:
       For the plaintiff-appellant-petitioner, there were briefs
by   Steven A. Nigh,           Charles B. Palmer,         Denise L. Greathouse,
Kelly R. Rourke, and Michael Best & Friedrich LLP, Waukesha.
Oral argument by Steven A. Nigh.




       For    the       defendant-respondent      Labor    and   Industry   Review
Commission,         the    cause   was   argued   by   Anthony    D.   Russomanno,
assistant attorney general, with whom on the brief was J.B. Van
Hollen, attorney general.
                                                                  2014 WI 112
                                                            NOTICE
                                              This opinion is subject to further
                                              editing and modification.   The final
                                              version will appear in the bound
                                              volume of the official reports.
No.   2012AP2566
(L.C. No.   2011CV1015)



STATE OF WISCONSIN                        :            IN SUPREME COURT

Sohn Manufacturing, Inc.,

            Plaintiff-Appellant-Petitioner,

Secura Insurance,                                                FILED
            Plaintiff-Appellant,
                                                             OCT 7, 2014
      v.
                                                               Diane M. Fremgen
                                                            Clerk of Supreme Court
Labor and Industry Review Commission and

Tanya Wetor,

            Defendants-Respondents.



      REVIEW of a decision of the Court of Appeals.            Affirmed.



      ¶1    PER CURIAM.      The court is evenly divided upon the

question of affirmance or reversal.       That results in affirmance

of the judgment of the court of appeals and thus of the Labor

and   Industry    Review   Commission.    Chief      Justice      Shirley       S.

Abrahamson, Justice Ann Walsh Bradley and Justice N. Patrick

Crooks would affirm.       Justice Patience Drake Roggensack, Justice

Annette Kingsland Ziegler, and Justice Michael J. Gableman would
                                                            No.   2012AP2566



reverse.   Justice   David   T.       Prosser   did   not    participate.

Accordingly, the decision of the court of appeals is affirmed.




                                  2
    No.   2012AP2566




1